A motion was made to dismiss the writ of error in this case because made returnable to the wrong term. In support of this motion, counsel for the state relied upon the following facts:
The bill of exceptions was filed in the clerk’s office of the superior court on December 14th, 1874. The return day of the January term, 1875, of the supreme court, was December 29th, 1874. The certificate of the clerk was dated February 16th, 1875. It reached the clerk’s office of this court on the 19th of the same month.
It was replied by counsel for plaintiff in error, that there was allowed twenty-five days from the date of the certificate of the judge before the clerk was compelled to forward the bill of exceptions, to-wit: fifteen days for service and filing, and ten days for making out transcript; that as the judge’s certificate was dated December 7th, 1874, there was no necessity for the clerk to transmit until January 2d, 1875, and if then forwarded the case would have been, by law, returnable to the present term of the court, the term to which it had been, in fact, made returnable; that therefore the case was within the provisions of the act of 1870: Code, section 4272.
A majority of the court ordered the writ of error dismissed.